Exhibit 10.4

 

--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

made by

DOMINO’S SPV GUARANTOR LLC,

DOMINO’S PIZZA FRANCHISING LLC,

DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC., and

DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC

each as a Guarantor

in favor of

CITIBANK, N.A.,

as Trustee

Dated as of April 16, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1 DEFINED TERMS    1

1.1

   Definitions    1 SECTION 2 GUARANTEE    2

2.1

   Guarantee    2

2.2

   No Subrogation    3

2.3

   Amendments, etc. with respect to the Co-Issuer Obligations    3

2.4

   Guarantee Absolute and Unconditional    4

2.5

   Reinstatement    4

2.6

   Payments    5

2.7

   Information    5 SECTION 3 SECURITY    5

3.1

   Grant of Security Interest    5

3.2

   Certain Rights and Obligations of the Guarantors Unaffected    7

3.3

   Performance of Collateral Documents    8

3.4

   Stamp, Other Similar Taxes and Filing Fees    9

3.5

   Authorization to File Financing Statements    9 SECTION 4 REPRESENTATIONS AND
WARRANTIES    10

4.1

   Existence and Power    10

4.2

   Company and Governmental Authorization    10

4.3

   No Consent    10

4.4

   Binding Effect    11

4.5

   Ownership of Equity Interests; Subsidiaries    11

4.6

   Security Interests    11

4.7

   Other Representations    12 SECTION 5 COVENANTS    12

5.1

   Maintenance of Office or Agency    12

5.2

   Covenants in Base Indenture and Other Related Documents    13

5.3

   Further Assurances    13

5.4

   Legal Name, Location Under Section 9-301 or 9-307    14

5.5

   Equity Interests    14

5.6

   Concentration Accounts and Lock Boxes    14 SECTION 6 REMEDIAL PROVISIONS   
14

6.1

   Rights of the Control Party and Trustee upon Event of Default    14

6.2

   Waiver of Appraisal, Valuation, Stay and Right to Marshaling    17

6.3

   Limited Recourse    17

6.4

   Optional Preservation of the Collateral    18

6.5

   Control by the Control Party    18

6.6

   The Trustee May File Proofs of Claim    18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

6.7

   Undertaking for Costs    19

6.8

   Restoration of Rights and Remedies    19

6.9

   Rights and Remedies Cumulative    19

6.10

   Delay or Omission Not Waiver    19

6.11

   Waiver of Stay or Extension Laws    20

6.12

   Receivership Clause    20 SECTION 7 THE TRUSTEE’S AUTHORITY    20 SECTION 8
MISCELLANEOUS    21

8.1

   Amendments    21

8.2

   Notices    21

8.3

   Governing Law    22

8.4

   Successors    23

8.5

   Severability    23

8.6

   Counterpart Originals    23

8.7

   Table of Contents, Headings, etc.    23

8.8

   Recording of Agreement    23

8.9

   Waiver of Jury Trial    23

8.10

   Submission to Jurisdiction; Waivers    23

8.11

   Additional Subsidiary Guarantors    24

8.12

   Currency Indemnity    24

8.13

   Acknowledgment of Receipt; Waiver    25

8.14

   Termination; Partial Release    25

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

SCHEDULES

Schedule 4.5 – Guarantor Ownership Relationships

EXHIBITS

Exhibit A – Form of Assumption Agreement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of April 16, 2007, made
by DOMINO’S SPV GUARANTOR LLC, a Delaware limited liability company, DOMINO’S
PIZZA FRANCHISING LLC, a Delaware limited liability company, DOMINO’S PIZZA
INTERNATIONAL FRANCHISING INC., a Delaware corporation, and DOMINO’S PIZZA
CANADIAN DISTRIBUTION ULC, a Nova Scotia unlimited company (collectively,
together with any Additional Subsidiary Guarantor that becomes a party hereto
pursuant to the terms hereof, the “Guarantors”) in favor of CITIBANK, N.A., a
national banking association, as trustee under the Indenture referred to below
(in such capacity, together with its successors, the “Trustee”).

W I T N E S S E T H:

WHEREAS, Domino’s Pizza Master Issuer LLC, a Delaware limited liability company
(the “Master Issuer”), the other Co-Issuers and the Trustee have entered into
the Base Indenture dated as of the date of this Agreement (as amended, modified
or supplemented from time to time, exclusive of any Series Supplements, the
“Base Indenture” and, together with all Series Supplements, the “Indenture”),
providing for the issuance from time to time of one or more Series of Notes
thereunder; and

WHEREAS, the Indenture and the other Related Documents require that the parties
hereto execute and deliver this Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees with the Trustee, for the benefit of the Secured
Parties, as follows:

SECTION 1

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Base Indenture
Definitions List attached to the Base Indenture as Annex A thereto and used
herein shall have the meanings given to them in such Base Indenture Definitions
List.

(b) The following terms shall have the following meanings:

“Co-Issuer Obligations” means all Obligations owed by the Co-Issuers to the
Secured Parties under the Indenture and the other Related Documents.

“Collateral” has the meaning assigned to such term in Section 3.1(a).



--------------------------------------------------------------------------------

“Other Currency” has the meaning assigned to such term in Section 8.12.

“Receiver” has the meaning assigned to such term in Section 6.12.

“Termination Date” has the meaning assigned to such term in Section 2.1(d).

SECTION 2

GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Trustee, for the benefit of the Secured Parties,
the prompt and complete payment and performance by the Co-Issuers when due
(whether at the stated maturity, by acceleration or otherwise) of the Co-Issuer
Obligations. In furtherance of the foregoing and not in limitation of any other
right that the Trustee or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Co-Issuer to pay
any Co-Issuer Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby jointly and severally promises to and will forthwith pay, or
cause to be paid, to the Trustee for distribution to the applicable Secured
Parties in cash the amount of such unpaid Co-Issuer Obligation. This is a
guarantee of payment and not merely of collection.

(b) Anything herein or in any other Related Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Related Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.

(c) Each Guarantor agrees that the Co-Issuer Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Trustee or any other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the date (the “Termination Date”) on which this Agreement ceases to
be of further effect in accordance with Article XI of the Base Indenture,
notwithstanding that from time to time prior thereto the Co-Issuers may be free
from any Co-Issuer Obligations.

(e) No payment made by any of the Co-Issuers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Trustee or any
other Secured Party from any of the Co-Issuers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any

 

2



--------------------------------------------------------------------------------

set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Co-Issuer Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Co-Issuer Obligations or any payment received or
collected from such Guarantor in respect of the Co-Issuer Obligations), remain
liable hereunder for the Co-Issuer Obligations up to the maximum liability of
such Guarantor hereunder until the Termination Date.

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Trustee or any
other Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Trustee or any other Secured Party against the Co-Issuers or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Trustee or any other Secured Party for the payment of the Co-Issuer
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Co-Issuers or any other Guarantor in
respect of payments made by such Guarantor hereunder, until the Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation, contribution or reimbursement rights at any time when all of the
Co-Issuer Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Trustee and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly endorsed by such Guarantor to the Trustee, if required), to
be applied against the Co-Issuer Obligations, whether matured or unmatured, in
such order as the Trustee may determine in accordance with the Indenture.

2.3 Amendments, etc. with respect to the Co-Issuer Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Co-Issuer Obligations made by
the Trustee or any other Secured Party may be rescinded by the Trustee or such
other Secured Party and any of the Co-Issuer Obligations continued, and the
Co-Issuer Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Trustee or any other Secured Party, and the Base Indenture and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Trustee or any other Secured Party for the payment of the Co-Issuer
Obligations may be sold, exchanged, waived, surrendered or released (it being
understood that this Section 2.3 is not intended to affect any rights or
obligations set forth in any other Related Document). Neither the Trustee nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Co-Issuer Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.

 

3



--------------------------------------------------------------------------------

2.4 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Co-Issuer
Obligations and notice of or proof of reliance by the Trustee or any other
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Co-Issuer Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3; and all dealings between the Co-Issuers and any of the Guarantors, on
the one hand, and the Trustee and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Co-Issuers or any of the Guarantors with respect to the
Co-Issuer Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Indenture or any other Related Document, any of the Co-Issuer Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Trustee or any other
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
full payment or performance) which may at any time be available to or be
asserted by any Co-Issuer or any other Person against the Trustee or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Co-Issuers or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Co-Issuers
for the Co-Issuer Obligations, or of such Guarantor under the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Trustee or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Co-Issuer, any other Guarantor or any other
Person or against any collateral security or guarantee for the Co-Issuer
Obligations or any right of offset with respect thereto, and any failure by the
Trustee or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Co-Issuer, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Co-Issuer, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Trustee or any other Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.5 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or

 

4



--------------------------------------------------------------------------------

any part thereof, of any of the Co-Issuer Obligations is rescinded or must
otherwise be restored or returned by the Trustee or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any of
the Co-Issuers or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
of the Co-Issuers or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.6 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Trustee without set-off or deduction or counterclaim in immediately
available funds in Dollars at the office of the Trustee.

2.7 Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Co-Issuers’ and each other Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Co-Issuer Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Trustee nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

SECTION 3

SECURITY

3.1 Grant of Security Interest.

(a) To secure the Obligations, each Guarantor hereby pledges, assigns, conveys,
delivers, transfers and sets over to the Trustee, for the benefit of the Secured
Parties, and hereby grants to the Trustee, for the benefit of the Secured
Parties, a security interest in, all of the following property whether now owned
or at any time hereafter acquired by such Guarantor or in which such Guarantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):

(i)(A) the Collateral Franchise Documents including, without limitation, all
monies due and to become due to such Guarantor under or in connection with the
Collateral Franchise Documents, whether payable as fees, rent, expenses, costs,
indemnities, dividends, distributions, insurance recoveries, damages for the
breach of any of the Collateral Franchise Documents or otherwise, but excluding
Excluded Amounts, and all security and supporting obligations for such amounts
payable thereunder and (B) all rights, remedies, powers, privileges and claims
of such Guarantor against any other party under or with respect to the
Collateral Franchise Documents (whether arising pursuant to the terms of the
Collateral Franchise Documents or otherwise available to such Guarantor at law
or in equity), including the right to enforce any of the Collateral Franchise
Documents and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the
Collateral Franchise Documents or the obligations of any party thereunder;

 

5



--------------------------------------------------------------------------------

(ii) the Collateral Transaction Documents, including, without limitation, all
monies due and to become due to such Guarantor under or in connection with the
Collateral Transaction Documents, whether payable as fees, rent, expenses,
costs, indemnities, insurance recoveries, damages for the breach of any of the
Collateral Transaction Documents or otherwise, all security and supporting
obligations for amounts payable hereunder and thereunder and performance of all
obligations hereunder and thereunder, including, without limitation, (A) all
rights of such Guarantor to the Domino’s IP under each IP License Agreement to
which such Guarantor is a party and (B) all rights of such Guarantor under the
Master Servicing Agreement and in and to all records, reports and documents in
which they have any interest thereunder, and all rights, remedies, powers,
privileges and claims of such Guarantor against any other party under or with
respect to the Collateral Transaction Documents (whether arising pursuant to the
terms of the Collateral Transaction Documents or otherwise available to such
Guarantor at law or in equity), including the right to enforce any of the
Collateral Transaction Documents and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the Collateral Transaction Documents or the obligations of any party
thereunder;

(iii) the Equity Interests of any Person owned by any Guarantor including,
without limitation, Master Issuer, and all rights as a member or shareholder of
each such Person under the Charter Documents of each such Person, including,
without limitation, all moneys and other property distributable thereunder to
any such Guarantor and all rights, remedies, powers, privileges and claims of
such Guarantor against any other party under or with respect to each such
Charter Document (whether arising pursuant to the terms of such Charter Document
or otherwise available to such Guarantor at law or in equity), including the
right to enforce each such Charter Document and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect to each such Charter Document;

(iv) any Securitization IP or any Overseas IP, including all Proceeds and
products of the foregoing, including all goodwill symbolized by or associated
with the Trademarks included in the Securitization IP; provided that the grant
of security interest hereunder shall not include any application for a Trademark
that would be deemed invalidated, canceled or abandoned due to the grant and/or
enforcement of such security interest, including, without limitation, all such
United States and foreign Trademark applications that are based on an
intent-to-use, unless and until such time that the grant and/or enforcement of
the security interest will not cause such Trademark to be deemed invalidated,
canceled or abandoned;;

(v) the International Royalties Concentration Account, the Canadian Distribution
Concentration Account, the Venezuelan Royalties Concentration Account, any
Additional Concentration Account owned by a Guarantor, each Account Agreement
related thereto and all monies and other property (including Investment Property
and Financial Assets, if any) on deposit or credited from time to time in each
such account and all Proceeds thereof;

 

6



--------------------------------------------------------------------------------

(vi) all other personal property of any Guarantor and all other assets of any
Guarantor now owned or at any time hereafter acquired by such Guarantor,
including, without limitation, all of the following (each as defined in the New
York UCC): all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, securities accounts and other investment
property, commercial tort claims, letter-of-credit rights, letters of credit and
money;

(vii) all additional property that may from time to time hereafter (pursuant to
the terms of any Series Supplement or otherwise) be subjected to the grant and
pledge hereof by such Guarantor or by anyone on its behalf; and

(viii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees and other
supporting obligations given by any Person with respect to any of the foregoing;

provided, however, that the Guarantors shall not be required to pledge more than
65% of the Equity Interests (and any rights associated with such Equity
Interests) of any foreign Subsidiary of any of the Guarantors, other than the
Canadian Distributor, that is a corporation for United States federal tax
purposes; provided that any such limitation on the security interests granted
hereunder shall only apply to the extent that any such prohibition is not
rendered ineffective pursuant to the UCC or any other applicable law or
principles of equity.

(b) The foregoing grant is made in trust to secure the Obligations and to secure
compliance with the provisions of this Agreement, all as provided in this
Agreement. The Trustee, on behalf of the Secured Parties, acknowledges such
grant, accepts the trusts under this Agreement in accordance with the provisions
of this Agreement and agrees to perform its duties required in this Agreement.
The Collateral shall secure the Obligations equally and ratably without
prejudice, priority or distinction (except, with respect to any Series of Notes,
as otherwise stated in the applicable Series Supplement or in the applicable
provisions of the Base Indenture).

(c) The parties hereto agree and acknowledge that each certificated Equity
Interest constituting Collateral may be held by a custodian on behalf of the
Trustee.

3.2 Certain Rights and Obligations of the Guarantors Unaffected.

(a) Notwithstanding the grant of the security interest in the Collateral
hereunder to the Trustee, on behalf of the Secured Parties, the Guarantors
acknowledge that the Master Servicer, on behalf of the Securitization Entities,
including,

 

7



--------------------------------------------------------------------------------

without limitation, any Guarantors that are IP Holders, shall, subject to the
terms and conditions of the Master Servicing Agreement, nevertheless have the
right, subject to the Trustee’s right to revoke such right, in whole or in part,
in the event of the occurrence of an Event of Default, (i) to give all consents,
requests, notices, directions, approvals, extensions or waivers, if any, which
are required or permitted to be given by any Guarantor under the Collateral
Documents, and to enforce all rights, remedies, powers, privileges and claims of
each Guarantor under the Collateral Documents, (ii) to give all consents,
requests, notices, directions and approvals, if any, which are required or
permitted to be given by any Guarantor under any IP License Agreement to which
such Guarantor is a party and (iii) to take any other actions required or
permitted to be taken by a Guarantor under the terms of the Master Servicing
Agreement.

(b) The grant of the security interest by the Guarantors in the Collateral to
the Trustee on behalf of the Secured Parties hereunder shall not (i) relieve any
Guarantor from the performance of any term, covenant, condition or agreement on
such Guarantor’s part to be performed or observed under or in connection with
any of the Collateral Documents or (ii) impose any obligation on the Trustee or
any of the Secured Parties to perform or observe any such term, covenant,
condition or agreement on such Guarantor’s part to be so performed or observed
or impose any liability on the Trustee or any of the Secured Parties for any act
or omission on the part of such Guarantor or from any breach of any
representation or warranty on the part of such Guarantor.

(c) Each Guarantor hereby jointly and severally agrees to indemnify and hold
harmless the Trustee and each Secured Party (including its directors, officers,
employees and agents) from and against any and all losses, liabilities
(including liabilities for penalties), claims, demands, actions, suits,
judgments, reasonable out-of-pocket costs and expenses arising out of or
resulting from the security interest granted hereby, whether arising by virtue
of any act or omission on the part of such Guarantor or otherwise, including,
without limitation, the reasonable out-of-pocket costs, expenses and
disbursements (including reasonable attorneys’ fees and expenses) incurred by
the Trustee or any Secured Party in enforcing this Agreement or any other
Related Document or preserving any of its rights to, or realizing upon, any of
the Collateral; provided, however, that the foregoing indemnification shall not
extend to any action by the Trustee or any Secured Party which constitutes
negligence or willful misconduct by the Trustee or any Secured Party or any
other indemnified person hereunder. The indemnification provided for in this
Section 3.2 shall survive the removal of, or a resignation by, any Person as
Trustee as well as the termination of this Agreement.

3.3 Performance of Collateral Documents. Upon the occurrence of a default or
breach by any Person party to (a) a Collateral Transaction Document or (b) a
Collateral Franchise Document (only if a Master Servicer Termination Event or an
Event of Default has occurred and is continuing), promptly following a request
from the Trustee to do so and at the Guarantors’ expense, the Guarantors agree
jointly and severally to take all such lawful action as permitted under this
Agreement as the Trustee (acting at the direction of the Control Party) may
reasonably request to compel or secure the performance and observance by such
Person of its obligations to any Guarantor, and to exercise any and all rights,
remedies, powers and privileges lawfully available to any

 

8



--------------------------------------------------------------------------------

Guarantor to the extent and in the manner directed by the Trustee (acting at the
direction of the Control Party), including, without limitation, the transmission
of notices of default and the institution of legal or administrative actions or
proceedings to compel or secure performance by such Person of its obligations
thereunder. If (i) any Guarantor shall have failed, within fifteen (15) days of
receiving the direction of the Trustee, to take action to accomplish such
directions of the Trustee, (ii) any Guarantor refuses to take any such action,
as reasonably determined by the Trustee in good faith, or (iii) the Control
Party reasonably determines that such action must be taken immediately, in any
such case the Control Party may, but shall not be obligated to, take, and the
Trustee shall take (if so directed by the Control Party), at the expense of the
Guarantors, such previously directed action and any related action permitted
under this Agreement which the Control Party thereafter determines is
appropriate (without the need under this provision or any other provision under
this Agreement to direct the Guarantor to take such action), on behalf of the
Guarantor and the Secured Parties.

3.4 Stamp, Other Similar Taxes and Filing Fees. The Guarantors shall jointly and
severally indemnify and hold harmless the Trustee and each Secured Party from
any present or future claim for liability for any stamp, documentary or other
similar tax and any penalties or interest and expenses with respect thereto,
that may be assessed, levied or collected by any jurisdiction in connection with
this Agreement, any other Related Document or any Collateral. The Guarantors
shall pay, and jointly and severally indemnify and hold harmless each Secured
Party against, any and all amounts in respect of, all search, filing, recording
and registration fees, taxes, excise taxes and other similar imposts that may be
payable or determined to be payable in respect of the execution, delivery,
performance and/or enforcement of this Agreement or any other Related Document.

3.5 Authorization to File Financing Statements.

(a) Each Guarantor hereby irrevocably authorizes the Secured Parties at any time
and from time to time to file or record without the signature of such Guarantor
to the extent permitted by applicable law in any filing office (including,
without limitation, the United States Patent and Trademark Office) in any
applicable jurisdiction financing statements and other filing or recording
documents or instruments with respect to the Collateral, including, without
limitation, any and all Securitization IP or Overseas IP, to perfect the
security interests of the Trustee for the benefit of the Secured Parties under
this Agreement. Each Guarantor authorizes the filing of any such financing
statement, other filing, recording document or instrument naming the Trustee as
secured party and indicating that the Collateral includes (a) “all assets” or
words of similar effect or import regardless of whether any particular assets
comprised in the Collateral fall within the scope of Article 9 of the UCC,
including, without limitation, any and all Securitization IP or Overseas IP
(other than applications for Trademarks as described in Section 3.1(a)(iv)
above), or (b) as being of an equal or lesser scope or with greater detail. Each
Guarantor agrees to furnish any information necessary to accomplish the
foregoing promptly upon the Trustee’s request. Each Guarantor also hereby
ratifies the filing by or on behalf of the Trustee or any Secured Party of any
financing statement with respect to the Collateral made prior to the date
hereof.

 

9



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges that the Collateral under this Agreement
includes certain rights of the Guarantors as secured parties under the Related
Documents. Each Guarantor hereby irrevocably appoints the Trustee as its
representative with respect to all financing statements filed to perfect such
security interests and authorizes the Secured Parties to make such filings as
they deem necessary to reflect the Trustee as secured party of record with
respect to such financing statements.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the Secured Parties, as follows as of each Series Closing Date:

4.1 Existence and Power. Each Guarantor (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (b) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction (including, without limitation, in each Included
Country) where the character of its property, the nature of its business or the
performance of its obligations under the Related Documents make such
qualification necessary, except to the extent that the failure to so qualify is
not reasonably likely to result in a Material Adverse Effect, and (c) has all
limited liability company, corporate or other powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and for purposes of the transactions contemplated by
this Agreement and the other Related Documents.

4.2 Company and Governmental Authorization. The execution, delivery and
performance by each Guarantor of this Agreement and the other Related Documents
to which it is a party (a) is within such Guarantor’s limited liability company,
corporate, unlimited company or other powers and has been duly authorized by all
necessary limited liability company, corporate or other action, (b) requires no
action by or in respect of, or filing with, any Governmental Authority which has
not been obtained and (c) does not contravene, or constitute a default under,
any Requirements of Law with respect to such Guarantor or any Contractual
Obligation with respect to such Guarantor or result in the creation or
imposition of any Lien on any property of any Guarantor, except for Liens
created by this Agreement or the other Related Documents, except, in the case of
clause (b) or (c) above, solely with respect to the Contribution Agreements, the
violation of which could not reasonably be expected to have a Material Adverse
Effect. This Agreement and each of the other Related Documents to which each
Guarantor is a party has been executed and delivered by a duly Authorized
Officer of such Guarantor.

4.3 No Consent. Except as set forth on Schedule 7.3 to the Base Indenture, no
consent, action by or in respect of, approval or other authorization of, or

 

10



--------------------------------------------------------------------------------

registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by each Guarantor of
this Agreement or any Related Document to which it is a party or for the
performance of any of the Guarantors’ obligations hereunder or thereunder other
than such consents, approvals, authorizations, registrations, declarations or
filings (a) as shall have been obtained or made by such Guarantor prior to the
Initial Closing Date or as are permitted to be obtained subsequent to the
Initial Closing Date in accordance with Section 4.6 or (b) relating to the
performance of any Collateral Franchise Document the failure of which to obtain
is not reasonably likely to have a Material Adverse Effect.

4.4 Binding Effect. This Agreement, and each other Related Document to which a
Guarantor is a party is a legal, valid and binding obligation of each such
Guarantor enforceable against such Guarantor in accordance with its terms
(except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).

4.5 Ownership of Equity Interests; Subsidiaries. All of the issued and
outstanding Equity Interests of each Guarantor are owned as set forth in
Schedule 4.5 to this Agreement, all of which interests have been validly issued
and are owned of record by such Guarantor, free and clear of all Liens other
than Permitted Liens. No Guarantor has any subsidiaries or owns any Equity
Interests in any other Person, other than as set forth in such Schedule 4.5 and
other than any Additional Securitization Entity or any Additional Securitization
JV Entity.

4.6 Security Interests.

(a) Each Guarantor owns and has good title to its Collateral, free and clear of
all Liens other than Permitted Liens. The Guarantors’ rights under the
Collateral Documents (except for any Franchise Promissory Notes) constitute
general intangibles under the applicable UCC. This Agreement creates a valid and
continuing Lien on the Collateral in favor of the Trustee on behalf of and for
the benefit of the Secured Parties, which Lien on the Collateral has been
perfected (except as described on Schedule 7.13(a) to the Base Indenture) and is
prior to all other Liens (other than Permitted Liens), and is enforceable as
such as against creditors of and purchasers from each Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing. The Guarantors have received all
consents and approvals required by the terms of the Collateral to the pledge of
the Collateral to the Trustee hereunder. All action necessary to perfect such
first-priority security interest has been duly taken or, in the case of
Intellectual Property, will be duly taken consistent with the obligations set
forth in Section 8.25(c) of the Base Indenture.

 

11



--------------------------------------------------------------------------------

(b) Other than the security interest granted to the Trustee hereunder, pursuant
to the other Related Documents or any other Permitted Lien, none of the
Guarantors has pledged, assigned, sold or granted a security interest in the
Collateral. All action necessary (including the filing of UCC-1 financing
statements and filings with the United States Patent and Trademark Office, the
United States Copyright Office or any applicable foreign intellectual property
office or agency) to protect and evidence the Trustee’s security interest in the
Collateral in the United States and each Included Country listed on Schedule
7.13(b) to the Base Indenture has been, or will be, duly and effectively taken
consistent with the obligations of Section 8.25(c) of the Base Indenture, except
as described on Schedule 7.13(a) to the Base Indenture. No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement authorized by any Guarantor and listing such Guarantor as debtor
covering all or any part of the Collateral is on file or of record in any
jurisdiction in the United States or in any Included Country, except in respect
of Permitted Liens or such as may have been filed, recorded or made by such
Guarantor in favor of the Trustee on behalf of the Secured Parties in connection
with this Agreement, and no Guarantor has authorized any such filing.

(c) All authorizations in this Agreement for the Trustee to endorse checks,
instruments and securities and to execute financing statements, continuation
statements, security agreements and other instruments with respect to the
Collateral and to take such other actions with respect to the Collateral
authorized by this Agreement are powers coupled with an interest and are
irrevocable.

4.7 Other Representations. All representations and warranties of or about each
Guarantor made in the Base Indenture and in each other Related Document are true
and correct and are repeated herein as though fully set forth herein.

SECTION 5

COVENANTS

5.1 Maintenance of Office or Agency.

(a) The Guarantors will maintain an office or agency (which may be an office of
the Trustee, the Registrar or co-registrar) where notices and demands to or upon
the Guarantors in respect of this Agreement may be served. The Guarantors will
give prompt written notice to the Trustee and the Control Party of the location,
and any change in the location, of such office or agency. If at any time the
Guarantors shall fail to maintain any such required office or agency or shall
fail to furnish the Trustee and the Control Party with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.

(b) The Guarantors hereby designate the applicable Corporate Trust Office as one
such office or agency of the Guarantors.

 

12



--------------------------------------------------------------------------------

5.2 Covenants in Base Indenture and Other Related Documents. Each Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.

5.3 Further Assurances.

(a) Each Guarantor will do such further acts and things, and execute and deliver
to the Trustee and the Control Party such additional assignments, agreements,
powers and instruments, as are necessary or desirable to obtain or maintain the
security interest of the Trustee in the Collateral on behalf of the Secured
Parties as a perfected security interest subject to no prior Liens (other than
Permitted Liens), to carry into effect the purposes of this Agreement or the
other Related Documents or to better assure and confirm unto the Trustee, the
Control Party or the other Secured Parties their rights, powers and remedies
hereunder including, without limitation, the filing of any financing or
continuation statements or amendments under the UCC in effect in any
jurisdiction with respect to the liens and security interests granted hereby,
except as set forth on Schedule 8.11 to the Base Indenture or in Section 8.25 of
the Base Indenture. The Guarantors intend the security interests granted
pursuant to this Agreement in favor of the Secured Parties to be prior to all
other Liens (other than Permitted Liens) in respect of the Collateral, and each
Guarantor shall take all actions necessary to obtain and maintain, in favor of
the Trustee for the benefit of the Secured Parties, a first lien on and a first
priority, perfected security interest in the Collateral (except with respect to
Permitted Liens). If any Guarantor fails to perform any of its agreements or
obligations under this Section 5.3(a), the Control Party itself may perform such
agreement or obligation, and the expenses of the Control Party incurred in
connection therewith shall be payable by the Guarantors upon the Control Party’s
demand therefor. The Control Party is hereby authorized to execute and file
without the signature of any Guarantor to the extent permitted by applicable law
any financing statements, continuation statements, amendments or other
instruments necessary or appropriate to perfect or maintain the perfection of
the Trustee’s security interest in the Collateral.

(b) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any promissory note, chattel paper or other
instrument, such note, chattel paper or instrument shall be deemed to be held in
trust and immediately pledged and within two (2) Business Days physically
delivered to the Trustee hereunder, and shall, subject to the rights of any
Person in whose favor a prior Lien has been perfected, be duly endorsed in a
manner satisfactory to the Trustee and delivered to the Trustee promptly.

(c) Notwithstanding the provisions set forth in clauses (a) and (b) above, the
Guarantors shall not be required to perfect any security interest in any
fixtures (other than through a central filing of a UCC financing statement) or
any Franchisee Promissory Notes.

 

13



--------------------------------------------------------------------------------

(d) The Guarantors, upon obtaining an interest in any commercial tort claim or
claims (as such term is defined in the New York UCC), shall comply with
Section 8.11(d) of the Base Indenture.

(e) Each Guarantor will warrant and defend the Trustee’s right, title and
interest in and to the Collateral and the income, distributions and Proceeds
thereof, for the benefit of the Trustee on behalf of the Secured Parties,
against the claims and demands of all Persons whomsoever.

5.4 Legal Name, Location Under Section 9-301 or 9-307. No Guarantor will change
its location (within the meaning of Section 9-301 or 9-307of the applicable UCC)
or its legal name without at least thirty (30) days’ prior written notice to the
Trustee, the Control Party and the Rating Agencies with respect to each Series
of Notes Outstanding. In the event that any Guarantor desires to so change its
location or change its legal name, such Guarantor will make any required filings
and prior to actually changing its location or its legal name such Guarantor
will deliver to the Trustee and the Control Party (i) an Officer’s Certificate
and an Opinion of Counsel confirming that all required filings have been made,
subject to Section 8.11(c), to continue the perfected interest of the Trustee on
behalf of the Secured Parties in the Collateral under Article 9 of the
applicable UCC, the PPSA or other applicable law in respect of the new location
or new legal name of such Guarantor and (ii) copies of all such required filings
with the filing information duly noted thereon by the office in which such
filings were made.

5.5 Equity Interests No Guarantor shall sell, transfer, assign, pledge,
hypothecate or otherwise dispose, in whole or in part, of any Equity Interest in
any Subsidiary, except as provided in the Related Documents.

5.6 Concentration Accounts and Lock Boxes. To the extent that it owns any
Concentration Account (including any Lock Box related thereto), each Guarantor
shall comply with Section 5.1 of the Base Indenture with respect to each such
Concentration Account (including any Lock Box related thereto).

SECTION 6

REMEDIAL PROVISIONS

6.1 Rights of the Control Party and Trustee upon Event of Default.

(a) Proceedings To Collect Money. In case any Guarantor shall fail forthwith to
pay such amounts due on this Guaranty upon such demand, the Trustee (at the
direction of the Control Party), in its own name and as trustee of an express
trust, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against any Guarantor and collect in the manner provided by law
out of the property of any Guarantor, wherever situated, the moneys adjudged or
decreed to be payable.

 

14



--------------------------------------------------------------------------------

(b) Other Proceedings. If and whenever an Event of Default shall have occurred
and be continuing, the Trustee, at the direction of the Control Party pursuant
to a Control Party Order, shall:

(i) proceed to protect and enforce its rights and the rights of the other
Secured Parties, by such appropriate Proceedings as the Trustee (at the
direction of the Control Party) or the Control Party shall deem most effective
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Agreement or any other Related Document or in
aid of the exercise of any power granted therein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Agreement or
any other Related Document or by law, including any remedies of a secured party
under applicable law;

(ii)(A) direct the Guarantors to exercise (and each Guarantor agrees to
exercise) all rights, remedies, powers, privileges and claims of any Guarantor
against any party to any Collateral Document arising as a result of the
occurrence of such Event of Default or otherwise, including the right or power
to take any action to compel performance or observance by any such party of its
obligations to any Guarantor, and any right of any Guarantor to take such action
independent of such direction shall be suspended, and (B) if (x) the Guarantors
shall have failed, within ten (10) Business Days of receiving the direction of
the Trustee (given at the direction of the Control Party), to take commercially
reasonable action to accomplish such directions of the Trustee, (y) any
Guarantor refuses to take such action or (z) the Control Party reasonably
determines that such action must be taken immediately, take such previously
directed action (and any related action as permitted under this Agreement
thereafter determined by the Trustee or the Control Party to be appropriate
without the need under this provision or any other provision under this
Agreement to direct the Guarantors to take such action);

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Agreement or, to the extent applicable, any other Related
Document, with respect to the Collateral; provided that the Trustee shall not be
required to take title to any real property in connection with any foreclosure
or other exercise of remedies hereunder and title to such property shall instead
be acquired in an entity designated and (unless owned by a third party)
controlled by the Control Party; and/or

(iv) sell all or a portion of the Collateral at one or more public or private
sales called and conducted in any manner permitted by law; provided, however,
that the Trustee shall not proceed with any such sale without the prior written
consent of the Control Party and the Trustee will provide notice to the
Guarantors and each Holder of Subordinated Notes of a proposed sale of
Collateral.

 

15



--------------------------------------------------------------------------------

(c) Sale of Collateral. In connection with any sale of the Collateral hereunder
(which may proceed separately and independently from the exercise of remedies
under the Indenture) or under any judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Agreement or
any other Related Document:

(i) the Trustee and/or any other Secured Party may bid for and purchase the
property being sold, and upon compliance with the terms of the sale may hold,
retain, possess and dispose of such property in its own absolute right without
further accountability;

(ii) the Trustee (at the direction of the Control Party) may make and deliver to
the purchaser or purchasers a good and sufficient deed, bill of sale and
instrument of assignment and transfer of the property sold;

(iii) all right, title, interest, claim and demand whatsoever, either at law or
in equity or otherwise, of any Guarantor of, in and to the property so sold
shall be divested; and such sale shall be a perpetual bar both at law and in
equity against any Guarantor, its successors and assigns, and against any and
all Persons claiming or who may claim the property sold or any part thereof
from, through or under such Guarantor or its successors or assigns; and

(iv) the receipt of the Trustee or of the officer thereof making such sale shall
be a sufficient discharge to the purchaser or purchasers at such sale for his or
their purchase money, and such purchaser or purchasers, and his or their assigns
or personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Trustee or of such officer therefor, be obliged to
see to the application of such purchase money or be in any way answerable for
any loss, misapplication or non-application thereof.

(d) Application of Proceeds. Any amounts obtained by the Trustee on account of
or as a result of the exercise by the Trustee of any right hereunder shall be
held by the Trustee as additional collateral for the repayment of Obligations,
shall be deposited into the Collection Account and shall be applied as provided
in Article V of the Base Indenture; provided, however, that unless otherwise
provided in this Section 6 or Article IX to the Base Indenture, with respect to
any distribution to any Class of Notes, notwithstanding the provisions of
Article V of the Base Indenture, such amounts shall be distributed sequentially
in order of alphabetical designation and pro rata among each Class of Notes of
the same alphabetical designation based upon Outstanding Principal Amount of the
Notes of each such Class.

(e) Additional Remedies. In addition to any rights and remedies now or hereafter
granted hereunder or under applicable law with respect to the Collateral, the
Trustee shall have all of the rights and remedies of a secured party under the
UCC and similar laws as enacted in any applicable jurisdiction.

 

16



--------------------------------------------------------------------------------

(f) Proceedings. The Trustee may maintain a Proceeding even if it does not
possess any of the Notes or does not produce any of them in the Proceeding, and
any such Proceeding instituted by the Trustee shall be in its own name as
trustee. All remedies are cumulative to the extent permitted by law.

(g) Insurer Default. In the case of an Insurer Default, the Trustee shall
institute such Proceedings or take such other action to enforce the obligations
of the Insurer under the applicable Policy as the Majority Noteholders
(determined as if the only Outstanding Notes were those Notes covered by such
Policy) shall direct in writing.

(h) Power of Attorney. To the fullest extend permitted by applicable law, each
Guarantor hereby grants to the Trustee an absolute and irrevocable power of
attorney to sign, upon the occurrence and during the continuance of an Event of
Default, any document which may be required by the United States Patent and
Trademark Office, United States Copyright Office, any similar office or agency
in each foreign country in which any Securitization IP or Overseas IP is
located, or any other Governmental Authority in order to effect an absolute
assignment of all right, title and interest in or to any Securitization IP or
Overseas IP, and record the same.

6.2 Waiver of Appraisal, Valuation, Stay and Right to Marshaling. To the extent
it may lawfully do so, each Guarantor for itself and for any Person who may
claim through or under it hereby:

(a) agrees that neither it nor any such Person will step up, plead, claim or in
any manner whatsoever take advantage of any appraisal, valuation, stay,
extension or redemption laws, now or hereafter in force in any jurisdiction,
which may delay, prevent or otherwise hinder (i) the performance, enforcement or
foreclosure of this Agreement, (ii) the sale of any of the Collateral or
(iii) the putting of the purchaser or purchasers thereof into possession of such
property immediately after the sale thereof;

(b) waives all benefit or advantage of any such laws;

(c) waives and releases all rights to have the Collateral marshaled upon any
foreclosure, sale or other enforcement of this Agreement; and

(d) consents and agrees that, subject to the terms of this Agreement, all the
Collateral may at any such sale be sold by the Trustee as an entirety or in such
portions as the Trustee may (upon direction by the Control Party) determine.

6.3 Limited Recourse. Notwithstanding any other provision of this Agreement, any
Insurance Agreement or any other Related Document or otherwise, the liability of
the Guarantors to the Secured Parties under or in relation to this Agreement,
any Insurance Agreement or any other Related Document or otherwise, is limited
in recourse to the Collateral. The Collateral having been applied in accordance
with the terms hereof, none of the Secured Parties shall be entitled to take any
further steps against any Guarantor to recover any sums due but still unpaid
hereunder or under any of the other agreements or documents described in this
Section 6.3, all claims in respect of which shall be extinguished.

 

17



--------------------------------------------------------------------------------

6.4 Optional Preservation of the Collateral. If the maturity of the Outstanding
Notes of each Series has been accelerated pursuant to Section 9.2 of the Base
Indenture following an Event of Default and such declaration and its
consequences have not been rescinded and annulled, the Trustee, at the direction
of the Control Party pursuant to a Control Party Order, shall elect to maintain
possession of such portion, if any, of the Collateral as the Control Party shall
in its discretion determine.

6.5 Control by the Control Party. Notwithstanding any other provision hereof,
the Control Party may cause the institution of and direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercise any trust or power conferred on the Trustee; provided that:

(a) such direction of time, method and place shall not be in conflict with any
rule of law or with this Agreement;

(b) the Control Party may take any other action deemed proper by the Control
Party that is not inconsistent with such direction (as the same may be modified
by the Control Party); and

(c) such direction shall be in writing;

provided further that, subject to Section 10.1 of the Base Indenture, the
Trustee need not take any action that it determines might involve it in
liability unless it has received an indemnity for such liability as provided in
the Base Indenture. The Trustee shall take no action referred to in this
Section 6.5 unless instructed to do so by the Control Party.

6.6 The Trustee May File Proofs of Claim. The Trustee is authorized to file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and any other Secured Party (as applicable) allowed in
any judicial proceedings relative to the Insurer or any Guarantor, its creditors
or its property, and shall be entitled and empowered to collect, receive and
distribute any money or other property payable or deliverable on any such claim
and any custodian in any such judicial proceeding is hereby authorized by each
Secured Party to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to any other
Secured Party, to pay the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 10.5 of the
Base Indenture. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 10.5 of the Base Indenture out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money and other

 

18



--------------------------------------------------------------------------------

properties which any other Secured Party may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any other
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any other Secured Party, or to
authorize the Trustee to vote in respect of the claim of any Secured Parties in
any such proceeding.

6.7 Undertaking for Costs. In any suit for the enforcement of any right or
remedy under this Agreement or in any suit against the Trustee for any action
taken or omitted by it as a Trustee, a court in its discretion may require the
filing by any party litigant in the suit of any undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.7 does not apply to a suit by the Trustee, a suit by
the Control Party, or a suit by Noteholders of more than 10% of the Aggregate
Outstanding Principal Amount of all Series of Notes.

6.8 Restoration of Rights and Remedies. If the Trustee or any other Secured
Party has instituted any Proceeding to enforce any right or remedy under this
Agreement or any other Related Document and such Proceeding has been
discontinued or abandoned for any reason or has been determined adversely to the
Trustee or to such other Secured Party, then and in every such case the Trustee
and any such other Secured Party shall, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the other
Secured Parties shall continue as though no such Proceeding had been instituted.

6.9 Rights and Remedies Cumulative. No right or remedy herein conferred upon or
reserved to the Trustee or to any other Secured Party is intended to be
exclusive of any other right or remedy, and every right or remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given under this Agreement or any other Related Document or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy under this Agreement or any other Related Document, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

6.10 Delay or Omission Not Waiver. No delay or omission of the Trustee, the
Control Party or of any other Secured Party to exercise any right or remedy
accruing upon any Potential Rapid Amortization Event, Rapid Amortization Event,
Default or Event of Default shall impair any such right or remedy or constitute
a waiver of any such Potential Rapid Amortization Event, Rapid Amortization
Event, Default or Event of Default or an acquiescence therein. Every right and
remedy given by this Section 6 or by law to the Trustee, the Control Party or to
any other Secured Party may be exercised from time to time to the extent not
inconsistent with the Indenture or this Agreement, and as often as may be deemed
expedient, by the Trustee, the Control Party or by any other Secured Party, as
the case may be.

 

19



--------------------------------------------------------------------------------

6.11 Waiver of Stay or Extension Laws. Each Guarantor covenants (to the extent
that it may lawfully do so) that it will not at any time insist upon, or plead,
or in any manner whatsoever claim or take the benefit or advantage of, any stay
or extension law wherever enacted, now or at any time hereafter in force, that
may affect the covenants or the performance of this Agreement or any other
Related Document; and each Guarantor (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantages of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee or the Control Party, but will suffer and permit the
execution of every such power as though no such law had been enacted.

6.12 Receivership Clause. The Trustee, at the direction of the Control Party,
may appoint by instrument in writing one or more receivers, managers or receiver
and manager (a “Receiver”) of the Canadian Distributor or any or all of its
Collateral with such rights, powers and authority (including any or all of the
rights, powers and authority of the Trustee under this Agreement) as may be
provided for in the instrument of appointment or any supplemental instrument and
remove and replace any such Receiver from time to time. To the extent permitted
by applicable law, any Receiver appointed by the Trustee will (for purposes
relating to responsibility for the Receiver’s acts or omissions) be considered
to be the agent of the Canadian Distributor and not of the Trustee. The Trustee,
at the direction of the Control Party, may also apply to a court of competent
jurisdiction for the appointment of a Receiver of the Canadian Distributor or of
any or all of its Collateral.

SECTION 7

THE TRUSTEE’S AUTHORITY

Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-exercise by the Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Trustee and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Trustee
and the Guarantors, the Trustee shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, it being understood that the Trustee (at the direction of the
Control Party) and the Control Party directly shall be the only parties entitled
to exercise remedies under this Agreement; and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

20



--------------------------------------------------------------------------------

SECTION 8

MISCELLANEOUS

8.1 Amendments. None of the terms or provisions of this Agreement may be
amended, supplemented, waived or otherwise modified except in accordance with
Article XII of the Base Indenture.

8.2 Notices.

(a) Any notice or communication by the Guarantors or the Trustee to any other
party hereto shall be in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested) facsimile
or overnight air courier guaranteeing next day delivery, to such other party’s
address:

If to the SPV Guarantor:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: L. David Mounts

Facsimile: 866-282-3872

If to the Domestic Franchisor:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: L. David Mounts

Facsimile: 866-282-3872

If to the International Franchisor:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: L. David Mounts

Facsimile: 866-282-3872

If to the Canadian Distributor:

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48106

Attention: L. David Mounts

Facsimile: 866-282-3872

 

21



--------------------------------------------------------------------------------

If to any Guarantor with a copy to:

Domino’s Pizza LLC

30 Frank Lloyd Wright Drive

Ann Arbor, Michigan 48106

Attention: L. David Mounts

Facsimile: 734-327-7744

and

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Attn: Alison T. Bomberg

Facsimile: 617-951-7050

If to the Trustee:

Citibank, N.A.

388 Greenwich Street

14th Floor

New York, New York 10013

Attention: Agency & Trust–Domino’s Pizza

Facsimile: 212-816-5527

(b) The Guarantors or the Trustee by notice to each other party may designate
additional or different addresses for subsequent notices or communications;
provided, however, the Guarantors may not at any time designate more than a
total of three (3) addresses to which notices must be sent in order to be
effective.

(c) Any notice (i) given in person shall be deemed delivered on the date of
delivery of such notice, (ii) given by first class mail shall be deemed given
five days after the date that such notice is mailed, (iii) delivered by telex or
facsimile shall be deemed given on the date of delivery of such notice and
(iv) delivered by overnight air courier shall be deemed delivered one
(1) Business Day after the date that such notice is delivered to such overnight
courier.

(d) Notwithstanding any provisions of this Agreement to the contrary, the
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Agreement or any other
Related Document.

8.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO

 

22



--------------------------------------------------------------------------------

CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

8.4 Successors. All agreements of each of the Guarantors in this Agreement and
each other Related Document to which it is a party shall bind its successors and
assigns; provided, however, no Guarantor may assign its obligations or rights
under this Agreement or any Related Document, except with the written consent of
the Control Party. All agreements of the Trustee in the Indenture and in this
Agreement shall bind its successors as permitted by the Related Documents.

8.5 Severability. In case any provision in this Agreement or any other Related
Document shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

8.6 Counterpart Originals. The parties may sign any number of copies of this
Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement.

8.7 Table of Contents, Headings, etc. The Table of Contents and headings of the
Sections of this Agreement have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.

8.8 Recording of Agreement. If this Agreement is subject to recording in any
appropriate public recording offices, such recording is to be effected by the
Guarantors and at their expense accompanied by an Opinion of Counsel (which may
be counsel to the Guarantors, the Trustee or any other counsel reasonably
acceptable to the Control Party and the Trustee) to the effect that such
recording is necessary either for the protection of the Secured Parties or for
the enforcement of any right or remedy granted to the Trustee under this
Agreement.

8.9 Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER RELATED DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.

8.10 Submission to Jurisdiction; Waivers. Each of the Guarantors and the Trustee
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Related Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;

 

23



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantors or the
Trustee, as the case may be, at its address set forth in Section 8.2 or at such
other address of which the Trustee shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

8.11 Additional Subsidiary Guarantors. Each Additional Securitization Entity
that is designated to be an Additional Subsidiary Guarantor pursuant to
Section 8.34 of the Base Indenture shall become a Guarantor for all purposes of
this Agreement upon execution and delivery by such Additional Securitization
Entity of an Assumption Agreement in substantially the form of Exhibit A hereto.
Upon the execution and delivery by any Additional Securitization Entity of such
an Assumption Agreement, the supplemental schedules attached to such Assumption
Agreement shall be incorporated into and become a part of and supplement the
Schedules to this Agreement and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Assumption
Agreement.

8.12 Currency Indemnity. Each Guarantor will make all payments of amounts owing
by it hereunder in Dollars. If a Guarantor makes any such payment to the Trustee
or any other Secured Party in a currency (the “Other Currency”) other than
Dollars (whether voluntarily or pursuant to an order or judgment of a court or
tribunal of any jurisdiction), such payment will constitute a discharge of the
liability of such party hereunder in respect of such amount owing only to the
extent of the amount of Dollars which the Trustee or such Secured Party is able
to purchase, with the amount it receives on the date of receipt. If the amount
of Dollars which the Trustee or such Secured Party is able to purchase is less
than the amount of such currency originally so due in respect of such amount,
such Guarantor will indemnify and save the Trustee or such Secured Party, as
applicable, harmless from and against any loss or damage arising as a result of
such deficiency. This indemnity will constitute an obligation separate and
independent from the other obligations contained in this Agreement, will give
rise to a separate and independent cause of action, will survive termination
hereof, will apply irrespective of

 

24



--------------------------------------------------------------------------------

any indulgence granted by the Trustee or such Secured Party and will continue in
full force and effect notwithstanding any judgment or order in respect of any
amount due hereunder or under any judgment or order.

8.13 Acknowledgment of Receipt; Waiver. The Canadian Distributor acknowledges
receipt of an executed copy of this Agreement and, to the extent permitted by
applicable law, waives the right to receive a copy of any financing statement,
financing change statement or verification statement in respect of any
registered financing statement or financing change statement prepared,
registered or issued in connection with this Agreement.

8.14 Termination; Partial Release.

(a) This Agreement and any grants, pledges and assignments hereunder, shall
become effective concurrently with the issuance of the Initial Series of Notes
and shall terminate on the Termination Date.

(b) On the Termination Date, the Collateral shall be automatically released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Trustee and each
Guarantor shall automatically terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Guarantors. At the request and sole expense of any Guarantor
following any such termination, the Trustee shall deliver to such Guarantor any
Collateral held by the Trustee hereunder, and execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.

(c) Any partial release of Collateral hereunder requested by the Co-Issuers in
connection with any Permitted Asset Disposition shall be governed by
Section 13.17 of the Base Indenture.

[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Guarantee and Collateral Agreement to be duly executed and delivered by its duly
authorized officer as of the date first above written.

 

DOMINO’S SPV GUARANTOR LLC By:  

 

Name:   Title:   DOMINO’S PIZZA FRANCHISING LLC By:  

 

Name:   Title:   DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC. By:  

 

Name:   Title:   DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC By:  

 

Name:   Title:  

 

26



--------------------------------------------------------------------------------

AGREED AND ACCEPTED CITIBANK, N.A., in its capacity as Trustee By:  

 

Name:   Title:  

 

27



--------------------------------------------------------------------------------

Exhibit A to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                     , 20     (this “Assumption
Agreement”), made by                                                      , a
                     (the “Additional Subsidiary Guarantor”), in favor of
CITIBANK, N.A., as Trustee under the Indenture referred to below (in such
capacity, together with its successors, the “Trustee”). All capitalized terms
not defined herein shall have the meaning ascribed to them in the Base Indenture
Definitions List attached to the Base Indenture (as defined below) as Annex A
thereto.

W I T N E S S E T H:

WHEREAS, Dominos Pizza Master Issuer LLC, a Delaware limited liability company
(the “Master Issuer”), the other Co-Issuers and the Trustee have entered into a
Based Indenture dated as of April 16, 2007 (as amended, modified or supplemented
from time to time, exclusive of any Series Supplements, the “Base Indenture”
and, together with all Series Supplements, the “Indenture”), providing for the
issuance from time to time of one or more Series of Notes thereunder; and

WHEREAS, in connection with the Base Indenture, the Guarantors and the Trustee
have entered into the Guarantee and Collateral Agreement, dated as of April 16,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Trustee for the benefit of
the Secured Parties;

WHEREAS, the Base Indenture requires the Additional Subsidiary Guarantor to
become a party to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Subsidiary Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Subsidiary Guarantor, as provided in
Section 8.11 of the Guarantee and Collateral Agreement, hereby becomes a party
to the Guarantee and Collateral Agreement as a Guarantor thereunder with the
same force and effect as if originally named therein as a Guarantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder. In furtherance of the
foregoing, the Additional Subsidiary Guarantor, as security for the payment and
performance in full of the Obligations, does (x) hereby create and grant to the
Trustee for the benefit of the Secured Parties a security interest in all of the
Additional Subsidiary Guarantor’s right, title and interest in and to the
Collateral of the Additional Subsidiary Guarantor and (y) jointly and severally
with the other Guarantors, unconditionally and irrevocably hereby guarantee the
prompt and



--------------------------------------------------------------------------------

complete payment and performance by the Co-Issuers when due (whether at the
stated maturity by acceleration or otherwise) of the Co-Issuer Obligations. Each
reference to a “Guarantor” in the Guarantee and Collateral Agreement shall be
deemed to include the Additional Subsidiary Guarantor. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference. The information
set forth in Annex 1-A hereto (A) is true and correct as of the date hereof in
all material respects and (B) is hereby added to the information set forth in
Schedule 4.5 to the Guarantee and Collateral Agreement and such Schedule shall
be deemed so amended. The Additional Subsidiary Guarantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement applicable to it is true and correct
on and as the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date.

2. Representations of Additional Subsidiary Guarantor. The Additional Subsidiary
Guarantor represents and warrants to the Trustee for the benefit of the Secured
Parties that this Assumption Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

3. Counterparts; Binding Effect. This Assumption Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract. This Assumption Agreement shall become effective
when (a) the Trustee shall have received a counterpart of this Assumption
Agreement that bears the signature of the Additional Subsidiary Guarantor and
(b) the Trustee has executed a counterpart hereof. Delivery of an executed
counterpart of a signature page of this Assumption Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.

4. Full Force and Effect. Except as expressly supplemented hereby, the Guarantee
and Collateral Agreement shall remain in full force and effect.

5. Severability. In case any provision in this Agreement or any other Related
Document shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

6. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 8.2 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the Additional Subsidiary Guarantor
shall be given to it at the address set forth under its signature below.

7. Fees and Expenses. The Additional Subsidiary Guarantor agrees to reimburse
the Trustee for its reasonable out-of-pocket expenses in connection with the
execution and delivery of this Assumption Agreement, including the reasonable
fees and disbursements of outside counsel for the Trustee.

 

2



--------------------------------------------------------------------------------

8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL SUBSIDIARY

GUARANTOR]

By:

 

 

Name:

 

Title:

 

[Address]:

 

Attention:

 

Facsimile:

 

 

AGREED TO AND ACCEPTED

CITIBANK, N.A., in its capacity

as Trustee

By:

 

 

Name:

 

Title:

 